            Case 1:19-sw-06090-NYW Document 2 Filed 11/02/19 USDC Colorado Page 1 of 5
AO 93 (Rev. 11/13) Search and Seizure Warrant



                                          UNITED STATES DISTRICT COURT
                                                                        for the
                                                                 District of Colorado
                           In the Matter of the Search of
  (Briefly describe the property to be searched or identify the person by name   )
                                  and address)                                   )      Case No.    19-sw-06090-NYW
                                                                                 )
      Motorola Smartphone, IMEI NUMBER 352168105998362,                          )
      and a black and orange Backpack, held in evidence and                      )
      associated with Federal Bureau of Investigation case 266N-
                                                                                 )
      DN-3174668, currently stored in Federal Bureau of
      Investigation evidence and more fully described in                         )
      Attachment A, attached hereto.                                             )


                                                SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the State and      District of Colorado (identify the person or describe the property to be
searched and give its location):

          SEE "ATTACHMENT A" attached hereto and incorporated by reference

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property described above, and that such search will reveal (identify the person or describe the property to be seized):

          SEE "ATTACHMENT B" attached hereto and incorporated by reference

        I find that the affidavit(s), or any recorded testimony, establishes probable cause to search and seize the person or
property.

          YOU ARE COMMANDED to execute this warrant on or before                         November 16, 2019            (not to exceed 14 days)

        in the daytime 6:00 a.m. to 10 p.m.                 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at
the place where the property was taken.

        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to Magistrate Judge Nina Y. Wang                                .
                                                                                                      (United States Magistrate Judge)

      Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C. §
2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     for          days (not to exceed 30).             until, the facts justifying, the later specific date of           .

                       February
Date and time issued:4:15       31, 2012
                          pm, Nov   02, 2019                         ____________________________________________________
                                                                                             Judge’s signature
                                                                                   Nina Y. Wang
City and state:         Denver, CO                                                 United  States Magistrate Judge
                                                                     ____________________________________________________
                                                                                             Printed name and title
      Case 1:19-sw-06090-NYW Document 2 Filed 11/02/19 USDC Colorado Page 2 of 5
  AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)




                                                             Return
Case No.:                            Date and time warrant executed:       Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                           Certification

         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
 to the designated judge.



Date:________________                                      _______________________________________________________________
                                                                                Executing officer’s signature


                                                           _______________________________________________________________
                                                                                 Printed name and title
   Case 1:19-sw-06090-NYW Document 2 Filed 11/02/19 USDC Colorado Page 3 of 5




                                            ATTACHMENT A

                        DESCRIPTION OF LOCATION TO BE SEARCHED

The property to be seized and searched is a Motorola Smartphone, IMEI NUMBER 352168105998362,

(hereinafter and in Attachment B “the Device”) and a black and orange backpack (hereinafter and in Attachment

B “the Backpack”). The Device and the Backpack are currently being held in evidence at 111 South Tejon

Street, Suite 600, Colorado Springs, CO 80903, under FBI case number 266N-DN-3174668.




                                                      1
   Case 1:19-sw-06090-NYW Document 2 Filed 11/02/19 USDC Colorado Page 4 of 5



                                           ATTACHMENT B

                  DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

For the Device and Backpack listed and described in Attachment A, the following items, that constitute
evidence of the commission of, contraband, the fruits of crime, or instrumentalities of violations of Title
18, United States Code, Section 247 (hereinafter “Subject Offenses”):

1. Any and all information, notes, software, documents, records, or correspondence, in any format and
   medium, pertaining to violations of Subject Offenses:

2. Any and all address books, names, and lists of names and addresses of individuals who may have
   been contacted by use of the Device or by other means for the purpose of committing violations of
   Subject Offenses.

3. Any and all information, records, documents, invoices and materials, in any format or medium, that
   concern any accounts with an Internet Service Provider pertaining to violations of Subject Offenses.

4. Any and all information, records, documents, invoices and materials, in any format or medium, that
   concern e-mail accounts, online storage, or other remote computer storage pertaining to violations of
   Subject Offenses.

5. Records of Internet activity, including Internet Protocol addresses, firewall logs, transactions with
   Internet hosting providers, co-located computer systems, cloud computing services, caches, browser
   history and cookies, “bookmarked” or “favorite” web pages, search terms that the user entered into
   any Internet search engine, and records of user-typed web addresses pertaining to violations of
   Subject Offenses or that show who used, owned, possessed, or controlled the Device.

6. Any and all information, documents, records, photos, videos, or correspondence, in any format or
   medium, pertaining to use or ownership of the Device, or that aid in the identification of persons
   involved in violations of Subject Offenses.

7. Credit card information, bills, and payment records pertaining to violations of Subject Offenses.

8. Information about usernames or any online accounts or email addresses.

9. Descriptions of time, date, locations, items, or events showing or tending to show the commission of,
   or connecting or tending to connect a person to violations of Subject Offenses.

10. Evidence of who used, owned, or controlled the Device to commit or facilitate the commission of the
    crimes described, or at the time the things described in this warrant were created, edited, or deleted,
    including photographs, videos, logs, call logs, phonebooks, address books, contacts, IP addresses,
    registry entries, configuration files, saved usernames and passwords, documents, calendars,
    browsing history, search terms, metadata, user profiles, e-mail, e-mail contacts, messages (text or
    voice), instant messaging logs, file structure and correspondence.

11. Evidence of software that may allow others to control the Device, such as viruses, Trojan horses, and
    other forms of malicious software, as well as evidence of the presence or absence of security




                                                     1
   Case 1:19-sw-06090-NYW Document 2 Filed 11/02/19 USDC Colorado Page 5 of 5



   provisions or software designed to detect malicious software or unauthorized use of the device, and
   evidence of the lack of such malicious software.

12. Evidence of the attachment to the Device of other storage devices or similar containers for electronic
    evidence.

13. Evidence of counter-forensic programs (and associated data) that are designed to eliminate data from
    the Device.

14. Evidence of how and when the Device were used or accessed to determine the chronological context
    of computer access, use, and events relating to crime under investigation and to the computer user.

15. The telephone number, ESN number, serial number, and/or SIM card numbers of or contained in the
    Device.

16. Passwords, encryption keys, and other access devices that may be necessary to access the Device.

17. Contextual information necessary to understand the evidence described in this attachment.

18. Weapons, to include, but not limited to, firearms and knives.

19. Explosive devices and materials, to include items that could be utilized to produce explosive devices.

20. Items that could be used to make/produce weapons.

21. White Supremacy paraphernalia, including but not limited to writings, clothing, books, flags, posters, and
    patches.

22. Masks or costumes designed to disguise a person’s identity.

23. Gloves or other items that could obscure fingerprints.

24. Arsenic or any substance containing arsenic.

25. Executing law enforcement personnel are authorized to depress the fingerprints and/or thumbprints
    of persons reasonably believed to be the user(s) of the Device onto the fingerprint sensor of any
    device that has a fingerprint sensor, in order to gain access to the contents of any such device. Law
    enforcement personnel may also depress the fingerprints and/or thumbprints of persons reasonably
    believed to be the user(s) of the Device in order to gain access to applications on the device that may
    be locked with a fingerprint or thumbprint.

DEFINITIONS:

26. As used above, the terms "records" and "information" include all of the foregoing items of evidence
    in whatever form and by whatever means they may have been created or stored, including any form
    of computer or electronic storage (such as hard disks or other media that can store data); any
    handmade form (such as writing, drawing, painting); any mechanical form (such as printing or
    typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,
    videotapes, motion pictures, or photocopies).




                                                      2
